Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021, 09/03/2021, 06/25/20121, 04/13/2021, 03/16/2021, 02/16/2021, 12/30/2021, 08/05/2021, 06/2/2020, 05/18/2020, 09/17/2020, 04/09/2019 and 03/22/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S Patent Application No. 10213268, and claims 1-15 of U.S Patent Application No. 9839487. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application and the instance application are claiming a common subject matter including: a surgical instrument comprising: a proximal control mechanism that includes an instrument control surface, the instrument control surface providing an opening 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Limitation “proximal control mechanism” in claim 1, line 1.
Limitation “instrument control surface” in claim 1, line 1, and claim 2, line 2.
Limitation “means for latching” in claim 1, lines 3-4 and claim 19, line 2.
Limitation “instrument sterile adapter” in claim 1, line 4.
Limitation “means for releasing” in claim 1, line 5 and claim 19, line 3.
Limitation “means for engaging” in claim 1, line 10.
Limitation “first locking surface” in claim 1, line 11 and claim 19, line 5

Limitation “means for moving” in claim 1, line 15.
           Limitation “means for receiving” in claim 3.
Limitation “two identical structure” in claim 4.
Limitation “means for receiving” in claim 5.
Limitation “first fixed latch structure” in claim 2, line 4, in claim 15, line 2
Limitation “slidable first latch release member” in claim 2, line 6, and claim 15, line 6.
Limitation “a second fixed latch structure” in claim 10 and claim 15, line 4.
Limitation “slidable second latch release member” in claim 10, line 5 and claim 15, line 10.
Limitation “release tool” in claim 14.
Limitation “means for disengaging” in claim 19, line 9.
Limitation “means for preventing” in claim 20, line 2.
Limitation “instrument carriage” in claim 20, line 3.

The claims does not recite enough structure that corresponds to the above limitation to perform the claimed function recited in the above claims.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Limitation “proximal control mechanism” in claim 1, line 1, limitation “instrument control surface” in claim 1, line 1, and claim 2, line 2, limitation “means for latching” in claim 1, lines 3-4 and claim 19, line 2, limitation “instrument sterile adapter” in claim 1, line 4, limitation “means for releasing” in claim 1, line 5 and claim 19, line 3, limitation “means for engaging” in claim 1, line 10, limitation “first locking surface” in claim 1, line 11 and claim 19, line 5, limitation “second locking surface” in claim 1, line 15 and claim 19, line 5, limitation “means for moving” in claim 1, line 15, limitation “means for receiving” in claim 3, limitation “two identical structure” in claim 4, limitation “means for receiving” in claim 5, limitation “first fixed latch structure” in claim 2, line 4, in claim 15, line 2, limitation “slidable first latch release member” in claim 2, line 6, and claim 15, line 6, limitation “a second fixed latch structure” in claim 10 and claim 15, line 4, limitation “slidable second latch release member” in claim 10, line 5 and claim 15, line 10, limitation “release tool” in claim 14, limitation “means for disengaging” in claim 19, line 9, limitation “means for preventing” in claim 20, line 2, limitation “instrument carriage” in claim 20, line 3. These limitation are not defined by the claims, which renders the claims indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure what structural element the claimed limitations above must or must not include. The scope of the claim remains indeterminate because of the claimed limitations above.

Claim 8 recite the limitation “an outer side surface” in line 1, this limitation is not defined by the claims, which renders the claims indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill 

Claim 20 recites the limitation "the condition" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brock et al (US 7,758,569).

As to claim 7, Brock teaches a surgical instrument (10, Col.5, lines 40-20, Fig.1-6) comprising: 
an instrument control surface (storage chamber 40 that includes rotating magazine 44, side walls 43 and base end 42, end of Col.6, Fig.2-6) comprising a first opening defined in the instrument control surface (any of passages 46 for receiving first instrument 20, Col.6, Fig.3); 

a slidable first latch release member (any of hooks 66 moves toward each other when cables 68 moves further to the left to enter the smaller diameter section 46 in storage chamber 40, Col.9, lines 1-10, as best seen in Fig.6) positioned to be adjacent the first latch arm engaged with the first fixed latch structure and oriented to move the first latch arm away from the first fixed latch structure (when hooks 66 moves towards each other engages hooks 64 and drive 50 moves the attached/first instrument 20 out of chamber 40 and away from the other/second instruments in the other passages 46 of chamber 40, Col.7 to Col.9, as best seen in Fig.7).

As to claim 8, Brock teaches the surgical instrument, further comprising an outer side surface (outer proximal surface of instruments 20, where hooks 66 are extending from, as best seen in fig.4-6), wherein the first latch release member comprises a first button portion at the outer side surface (any of hooks 66, fig.4-6), and wherein the first button portion is depressable relative to the outer side surface (hooks 66 are flexible and more than capable of being depressible when moved toward each other when cables 68 moves further to the left to enter the smaller diameter section 46 in storage chamber 40, Col.9, lines 1-10, as best seen in Fig.6).




As to claim 13, Brock teaches the surgical instrument, wherein the first fixed latch structure (upper and lower ramps of port 49 in sidewall 43 of chamber 40, as best seen in Fig.5-6) is positioned to prevent the first latch arm from moving toward a centerline of the instrument control surface while the first latch arm is engaged with the first fixed latch structure (as best seen in fig.4-6, when hooks 66 are released the resilient cables 68 moves hooks 66 away from each other and away from the centerline of 40, as best seen in fig.4-6).

As to claim 14, Brock teaches the surgical instrument, further comprising a release channel (any of passages 61 in instrument 50, fig.4) defined in the surgical instrument, wherein the release channel is positioned to permit a release tool (hook 64, fig.4) to access and move the first latch arm away from the first fixed latch structure (hook 64 is adapted to engage with a similar-configuration hook 66 at the end of cable 68 as illustrated in fig.4-6, col.8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791